Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Reef R. Gillum, D.O., et al., Appellants               Appeal from the 14th District Court of
                                                        Dallas County, Texas (Tr. Ct. No. DC-12-
 No. 06-14-00104-CV         v.                          03816). Memorandum Opinion delivered by
                                                        Justice Burgess, Chief Justice Morriss and
 Greg A. Gillum, Appellee                               Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellants pay all costs of this appeal.


                                                       RENDERED APRIL 21, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk